Case: 20-50579     Document: 00515883826         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 2, 2021
                                  No. 20-50579                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Davidson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-52-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Christopher Davidson appeals the sentences imposed for his
   convictions of one count of conspiracy to possess with intent to distribute,
   and to distribute, 50 grams or more of actual methamphetamine and two
   counts of distribution of five grams or more of actual methamphetamine. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50579      Document: 00515883826          Page: 2   Date Filed: 06/02/2021




                                    No. 20-50579


   argues that the district court erred in applying the dangerous-weapon
   enhancement under U.S.S.G. § 2D1.1(b)(1) because the evidence was
   insufficient to show the requisite connection between his drug offenses and
   firearm possession.
          If the Government proves by a preponderance of the evidence that “a
   temporal and spatial relation existed between the weapon, the drug
   trafficking activity, and the defendant,” then the § 2D1.1(b)(1) enhancement
   is applicable unless the defendant can show that “it was clearly improbable
   that the weapon was connected with the offense.” United States v. King,
   773 F.3d 48, 53 (5th Cir. 2014) (internal quotation marks and citation
   omitted). The district court did not clearly err in applying the enhancement,
   as Davidson possessed the firearm near drug paraphernalia in his backpack
   within the time frame of his drug conspiracy and less than a week after his
   two distribution offenses. See id. at 52-55.
          AFFIRMED.




                                          2